Citation Nr: 0522927	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to education benefits under Chapter 30, Title 38, 
United States Code (the Montgomery GI Bill), specifically for 
reimbursement of a licensing and certification test fee for 
Texas educators, incurred on June 30, 2001.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an administrative decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for 
reimbursement of a certification/licensing test fee incurred 
in June 2001.  


Procedural History

The veteran served on active duty from July 1985 until 
November 1992.

In January 2004, the RO received the veteran's claim for 
additional educational assistance in the form of 
reimbursement for license or certification test fees.   An 
administrative rating decision denied the veteran's claim.  
The veteran disagreed with that decision and initiated this 
appeal.   The appeal was perfected by the timely submission 
of the veteran's substantive appeal (VA Form 9) in March 
2004. 


FINDING OF FACT

On January 28, 2004, the veteran filed a claim for additional 
Chapter 30 education benefits for reimbursement of a Texas 
educator certification examination fee incurred on June 30, 
2001.


CONCLUSION OF LAW

The veteran's claim for education benefits under Chapter 30, 
Title 38, United States Code was not timely filed.  38 
U.S.C.A. § 5101, 5103 5113 (West 2002); 38 C.F.R. §§ 21.1029, 
21.1032, 21.7131 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks Chapter 30 educational assistance benefits 
in the form of reimbursement in the amount of $79.00 for a 
certification and/or licensing test fee for a test taken (or 
fee incurred) on June 30, 2001.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2004).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.

The Board must make a determination as to the applicability 
of the VCAA to a particular claim.  Holliday v. Principi, 14 
Vet. App. 280, 282-83 (2001).

The Board initially observes that it appears that the 
provisions of the VCAA are not applicable in cases, such as 
this, in which the sole issue is whether the veteran's claim 
for reimbursement of a June 30, 2001 test fee for licensing 
and/or certification for Texas educators was timely filed.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) [the 
provisions of the VCAA do not apply to chapter 53 of title 
38, which contains 38 U.S.C.A. § 5302 pertaining to waiver 
determinations].

Moreover, the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (Aug. 30, 2001).  The Board 
finds that such is the case as to the issue here on appeal.  
As explained below, the issue to be decided is whether the 
veteran is entitled to reimbursement of a certification test 
fee, for a test taken on June 30, 2001.  There are presently 
no pertinent facts in dispute, and as such, application of 
relevant provisions of the law and regulations governing 
payment of education assistance to the facts of this case 
will determine the outcome.  No amount of additional 
evidentiary development would change the outcome of this 
case; therefore no notice is necessary.  Therefore, based on 
the Court's decision in Manning, the Board concludes that the 
provisions of the VCAA are not applicable to this particular 
matter.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) and Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim"].  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Additionally, in the instant case, it is not 
the factual evidence that is dispositive of this appeal, but 
rather the interpretation and application of the governing 
statute.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2004).  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  The veteran was informed of her right to a 
hearing and was presented several options for presenting 
personal testimony; in a March 2004 substantive appeal, she 
indicated that she did not want any type of hearing regarding 
this issue.

Pertinent Law and Regulations

Basic entitlement to VA educational assistance

The law provides that each eligible person shall, subject to 
certain provisions, be entitled to receive educational 
assistance.  See 38 U.S.C.A. § 3011 (West 2002).  

For purposes of payment under Chapter 30, United States Code, 
for a licensing or certification test, the test is deemed to 
be a "course" and the organization or entity that offers 
such test is deemed to be an "institution" or "educational 
institution", respectively, as those terms are applied to 
the administration of educational benefits.  See 38 U.S.C.A. 
§ 3689 (West 2002).  The term "program of education" 
includes licensing or certification tests, the successful 
completion of which demonstrates an individual's possession 
of the knowledge or skill required to enter into, maintain, 
or advance employment in a predetermined and identified 
vocation or profession, provided such tests and the licensing 
or credentialing organizations or entities that offer such 
tests are approved by the Secretary in according with section 
3689 of this title.  See 38 U.S.C.A. § 3501(a)(5); see also 
VA circular 22-01-1.

Commencing date of Chapter 30 benefits
 
In order for an eligible individual to claim educational 
assistance for pursuit of a program of education, the 
individual must file a formal claim.  See 38 U.S.C.A. § 
3034(a); 38 C.F.R. § 21.1030 (2004).
 
Under 38 C.F.R. § 21.1029(b), the "date of claim" is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.  See 38 C.F.R. § 21.1029(b) 
(2004).

Applicable regulations governing the payment of Chapter 30 
educational benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
The date on which an award of educational assistance benefits 
commences is the latest of the following dates: (1) the date 
the educational institution certifies the enrollment; (2) the 
date one year before VA receives the veteran's application; 
(3) the effective date of the approval of the course, or one 
year before the date VA receives the approval notice, 
whichever is later.  38 C.F.R. § 21.7131(a)(1) (2004).

If the veteran is seeking a second or subsequent award of 
educational assistance for the program of education the 
veteran or service member is pursuing, the effective date of 
the award of educational assistance is the later of the date 
the educational institution certifies under paragraph (b) or 
(c) of this section; or the effective date of the approval of 
the course, or one year before the date VA receives the 
approval notice, whichever is later.  See 38 C.F.R. 
§ 21.7131(a)(2) (2004).

Factual Background

On January 28, 2004, the RO received the veteran's request in 
writing for compensation, in the form of reimbursement, for 
the $79.00 cost for a test taken on June 30, 2001 and for the 
$79.00 cost for a test taken on June 28, 2003.  

Shortly thereafter, the RO issued two administrative 
decisions (undated copies of which are associated with the 
claims file) in response to the veteran's claim for 
educational assistance.  One of the administrative decisions 
granted the veteran's request for reimbursement for the test 
taken on June 28, 2003.  A payment of $72.00 was authorized, 
and was subsequently issued to the veteran.  The other 
administrative decision (the one now on appeal) denied the 
veteran's request for reimbursement for the test taken on 
June 30, 2001.  The RO's decision explained that educational 
benefits can be paid starting one year before the date on 
which the claimant's application for benefits is received.  
The  RO explained that VA could not reimburse the veteran for 
the test taken on June 20, 2001 because her application for 
reimbursement was received in January 2004, which was over 
one year after she took the examination.  The RO also noted 
that, in the veteran's case, VA could not pay benefits for 
examinations taken before January 28, 2003, which was one 
year before her application for reimbursement was received.  

In her February 2004 Notice of Disagreement, the veteran 
referenced the first paragraph of VA Pamphlet 22-02-1, dated 
May 2002, which stated, "You can receive reimbursement for 
approved licensing or certification tests you taken on or 
after March 1, 2001."  The veteran contends, according to 
that literature, that her test taken on June 30, 2001 should 
be reimbursed because the test was taken after March 1, 2001.  

In her March 2004 substantive appeal (VA Form 9), the veteran 
further argued that she was not timely notified of her 
eligibility for educational assistance in the form of 
reimbursement of certification and/or licensing test fees.  
Specifically, the veteran noted that it was not until October 
8, 2003 that she received the VA Pamphlet 22-02-1, which was 
dated May 2002, and which essentially indicated that she 
could receive reimbursement for approved tests taken after 
March 1, 2000.  The veteran asserted that the cost of the 
June 30, 2001 test should be reimbursed due, at least in 
part, to the untimely manner in which she was notified of 
this benefit.

Analysis 

In this case, the issue is not whether the claimant is 
eligible for Chapter 30 benefits because VA has already 
determined that she is eligible.  Rather, the issue is 
whether the veteran is entitled to payment of educational 
assistance based on whether she timely filed a claim for 
reimbursement of a professional certification/licensing test 
taken on June 30, 2001.

To address this issue, the Board must apply the criteria 
governing commencing dates of Chapter 30 benefits.  As noted 
hereinabove, the veteran filed a claim in January 2004 for 
reimbursement for a certification and/or licensing test taken 
in June 2001.  In other words, the veteran's date of claim is 
more than one year after the date of the test.  VA 
educational assistance is not payable for reimbursement of 
test fees taken more than one year prior to the date of the 
veteran's application for benefits.  In this case, the 
applicable regulations state that if the award [of 
educational assistance under Chapter 30] is the first award 
of educational assistance for the program of education the 
veteran is pursuing, the commencing date of the award of 
educational assistance is the latest of the date the 
educational institution certifies; one year before the date 
of claim as determined by 38 C.F.R. § 21.1029(b); the 
effective date of the approval of the course; or one year 
before the date VA receives approval notice for the course.  
The Board interprets this regulation to indicate that payment 
is barred for reimbursement of test fees for tests taken over 
one year prior to the date of the veteran's claim for 
benefits.  

The undisputed evidence in this case shows that the earliest 
claim filed by the veteran for educational assistance in the 
form of reimbursement for professional tests taken on June 
30, 2001 and June 28, 2003 was not received until January 28, 
2004.  Therefore, under the regulations, the veteran may not 
be paid educational assistance benefits for these test fees 
any earlier than January 28, 2003.  The regulations 
specifically prohibit payment of benefits prior to the date 
one year before receipt of the claim.  

Thus, by law, educational benefits cannot be awarded prior to 
one year before the claim was received.  No exceptions to the 
controlling legal criteria have been provided, and the Board 
has no authority to overturn or to disregard this very 
specific limitation on the award of Chapter 30 educational 
benefits.  The Board is bound in its decisions by the 
regulations.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Board also notes that the licensing and certification 
program is a new VA educational benefit that was implemented 
under the Veterans Benefits and Health Care and Improvement 
Act of 2000, signed into law by the President on November 1, 
2000.  Veterans Benefits and Health Care and Improvement Act 
of 2000, Pub. L. No. 106-419 § 122 Stat. 1835, and amended 
Pub. L. 107-330, § 308(d), Dec. 6. 2002, 116 Stat. 2828.  The 
licensing and certification program became effective on March 
1, 2001.  This means that claimants may apply for payments 
under the program beginning on March 1, 2001; prior to that 
date the program did not exist.  It does not mean that once 
an application was filed the claimant is automatically 
entitled to receive reimbursement for examinations taken.  As 
has been discussed above, this appeal turns on whether the 
veteran's application for reimbursement of fees for courses 
taken was received in a timely manner.  VA regulations 
prevent the reimbursement of fees for courses taken more than 
one year before the date in which the claim was received.  

Although 38 U.S.C.A. § 5113 (West 2002) provides that 
effective dates of awards of Chapter 30 benefits shall, to 
the extent feasible, correspond to effective dates relating 
to awards of disability compensation, the Board cannot ignore 
the specific regulations which provide that the commencing 
date of an award of educational assistance shall not be 
earlier than the date one year prior to the date of receipt 
of the application or enrollment certification.

The Board additionally notes that the veteran had not 
previously filed any other document that could be considered 
to be a claim for the reimbursement sought, and she does not 
appear to so contend.  The veteran in this case does not 
dispute that she initially filed her claim in January 2004 
for retroactive payment of fees for a professional test taken 
in June 2001, but rather faults VA with failing to timely 
inform her of her eligibility for this benefit. 

The Board has considered the veteran's contention that she 
was not timely notified of her eligibility for reimbursement 
for professional tests and that she should not be penalized 
because of VA's failure to properly inform her of her 
entitlement to such a benefit.  To some extent, the veteran 
appears to be raising an argument couched in equity, in that 
she contends that it is unfair to deny educational assistance 
simply because she was not timely informed of a benefit to 
which she was entitled.  However, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis. See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has 
decided this case based on its application of this law to the 
pertinent facts.

Moreover, the Court has held that alleged ignorance cannot be 
used as an excuse for failure to follow a promulgated 
regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), 
citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 
(1947).  See also Velez v. West, 11 Vet. App. 148, 156-57 
(1998).  The Court in Morris noted that the Supreme Court of 
the United States had held that persons dealing with the 
Government were charged with knowledge of Federal statutes 
and lawfully promulgated agency regulations, regardless of 
actual knowledge or hardship resulting from innocent 
ignorance.  See Morris, 1 Vet. App. at 265.

The Board is cognizant that the veteran contends that she was 
misinformed by various personnel regarding her entitlement 
status.  The Board finds the veteran's assertions regarding 
misinformation about eligibility for Chapter 30 benefits 
credible.  However, that is insufficient to confer 
eligibility under Chapter 30.  In this regard, the Court has 
held that the remedy for breach of any obligation to provide 
accurate information about eligibility before or after 
discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
[holding that because the payment of government benefits must 
be authorized by statute, the fact that a veteran may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits].

The Board additionally notes that in appropriate 
circumstances, a statutory filing period may be equitably 
tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 
1360, 1365 (Fed. Cir. 1998).  Equitable relief is granted 
rarely, such as in a case where a claimant actively pursued 
judicial remedies but has filed a defective pleading or where 
a claimant has been induced or tricked by his adversary's 
misconduct into allowing the filing deadline to pass.  Pfau 
v. West, 12 Vet. App. 515, 517 (1999), citing Irwin v. 
Department of Veterans Affairs, 498 U.S. 89 (1990).  The 
United States Court of Appeals for the Federal Circuit 
specifically held in Bailey that equitable tolling in the 
paternalistic veterans' benefits context does not require 
misconduct (such as trickery); however, Bailey does require 
the appellant to have been "misled by the conduct of his 
adversary into allowing the filing deadline to pass."  
Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 
13 Vet. App. 525 (2000).

The veteran has not alleged that she was given any type of 
advice or misinformation from VA employees that tricked her 
into not filing a timely claim.  There is no indication of 
trickery or misleading information provided to the veteran 
from VA.  For these reasons, the Board finds no basis to toll 
the filing criteria applicable to this case, to include on 
equitable grounds.  As noted above, the case law addressing 
this type of situation clearly does not apply to the facts in 
this case in the absence of any trickery or malfeasance by 
VA.  Equitable relief is not appropriate where the claimant 
has failed to exercise due diligence in preserving his or her 
legal rights.  See Pfau, 12 Vet. App. at 517.

In summary, although the Board can certainly understand the 
veteran's regret at having missed the statutory deadline for 
filing her claim for reimbursement for the professional test 
she took in June 2001, the pertinent facts in this case are 
not in dispute and the law is dispositive.  The veteran's 
claim must therefore be denied because it is without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




Additional comment

As was noted in the factual background presented by the Board 
above, in an administrative decision issued concurrently to 
the one currently on appeal, the RO authorized, and issued, 
payment for reimbursement of test fees for a license or 
certification test taken on June 28, 2003.  The RO reasoned 
that that reimbursement was authorized as to that fee because 
the claim for reimbursement was filed within one year of the 
date on which the veteran incurred the test fee.  

It is obvious that the facts underlying the RO's granting 
reimbursement of the fee incurred on June 28, 2003 differ 
from the facts in the case herein being decided, specifically 
as to the passage of time between the incurrence of the fee 
and the filing of the claims.  The Board finds no 
inconsistency in the two RO determinations.


ORDER

The claim for entitlement to an effective date prior to 
January 28, 2003, for reimbursement of Chapter 30 education 
benefits for licensing and certification fees incurred in 
1991 for Texas educators is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


